I am not prepared to hold that Barnett's plea of guilty waived his right to claim that his trial counsel was ineffective in not moving to dismiss on statutory speedy trial grounds.
I am willing, however, to presume that the trial court afforded Barnett a timely trial date in the absence of an affirmative demonstration from the record that the trial court failed to do so. For instance, the record fails to reflect that Barnett was entitled to the benefit of R.C. 2945.721(E), the "three for one" provision that applies only if a defendant is held in jail solely on the pending charge. See State v.Fairbanks (1972), 32 Ohio St.2d 34, 38-39, 61 O.O.2d 241, 244,289 N.E.2d 352, 356.
Barnett may attempt to establish in proceedings for postconviction relief that the trial court did not provide him with a timely trial date, and argue that his counsel was ineffective in failing to move for dismissal. On the record presently before this court, however, I join with my colleagues in overruling the first assignment of error.
Except as just stated, I concur with Judge Grady's opinion, and in the judgment. *Page 253